Citation Nr: 1333447	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-29 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the RO in Chicago, Illinois. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Veteran contends that service connection is warranted for tinnitus because it is the result of his in-service exposure to excessive noise.  

In May 2010, the Veteran was afforded a VA examination in response to his claim.  The examiner opined that it is "not likely" that the Veteran's tinnitus is related to his active service.  The Board notes that the Veteran only needs to show that it is as likely as not that his tinnitus is related to service in order for him to prevail.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the May 2010 VA medical opinion is not adequate for adjudication purposes.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be provided to the May 2010 VA examiner.  

The examiner should be requested to review the Veteran's pertinent history and to provide an addendum stating his opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's tinnitus is etiologically related to his active service.  The rationale for the opinion also must be provided. 

If the May 2010 examiner is not available, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be provided to another audiologist or physician with sufficient expertise who should be requested to review the Veteran's pertinent history and provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

